Title: From Thomas Jefferson to Hammuda Pasha, Bey of Tunis, 27 January 1804
From: Jefferson, Thomas
To: Hammuda Pasha, Bey of Tunis


               
                  Great and Good Friend, 
               
               I received in due time your letter of the 7th of September repeating the request of a frigate of 36 Guns with which on a former occasion, I had informed you that circumstances did not permit us to comply. I am under the necessity of stating that these circumstances continue, and that our naval force being only proportioned to our exigencies we cannot with prudence lessen it by parting with any portion of it. I should regret much a misconception of our motives on this occasion. We set a just value on your friendship, as we do on that of all other nations with which we have intercourse: and as we presume those nations do on ours. These mutual friendships, and the interest arising out of them, are equivalents the one for the other, and authorize equal expectations, equal claims, and rights on both sides. Of our dispositions towards yourself in particular, we have not been wanting in proofs, in addition to the faithful fulfilment of our Treaty, nor shall we on proper occasions, fail to continue reasonable manifestations of them, according to the rules we observe in our intercourse with Nations.
               Such being our regard for you, it is with peculiar concern I learn from your letter of Sept 14 that Mr Cathcart, whom I had chosen to succeed to the place of Mr Eaton near you, and chosen from a confidence in his Integrity, experience, and good dispositions, has so conducted himself as to incur your displeasure. In doing this, be assured, he has gone against the letter and spirit of his instructions, which were, that his deportment should be such as to mark my esteem and respect for your character, both personal and public, and to cultivate your friendship by all the attentions and services he could render. So soon as he went out of this line, he was out of the line of his duty, and his acts are disclaimed as in opposition to his orders. On his return to the United States he will be made sensible how far in this he departed from the intentions of his employers. The consideration that the bands of peace between Nations ought not to be burst asunder by the hasty and unauthorized acts of a public Agent was worthy of your wisdom and justice and the acquiescence in the transaction of our affairs by Mr Davis until an Agent could be sent with formal authorities, manifested a desire of maintaining a good understanding, which being reciprocal, is auspicious to our peace. In selecting another character to take the place of Mr Cathcart, I shall take care to fix on one who I hope will better fulfil the duties of respect and esteem for you, and who in so doing only, will be the faithful representative and organ of my earnest desire that the peace and friendship so happily subsisting between our Countries may be firm and permanent: And I pray God, Great and Good friend that he may have you under his holy keeping. 
               Done at Washington in the United States of America, this 27th day of January 1804.
             